[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT          FILED
                        ____________________  U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 09-11365                   JULY 8, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                         ____________________                 CLERK

                    D. C. Docket No. 05-00186-CV-1

ANA M. ABREU-VELEZ,

                                                           Plaintiff-Appellant,

                                  versus

BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF GA,
MEDICAL COLLEGE OF GEORGIA,
DENNIS MARCUS,
M.D.,

                                                        Defendants-Appellees.


                         _____________________

                Appeal from the United States District Court
                  for the Southern District of Georgia
                         _____________________

                               (July 8, 2009)


Before TJOFLAT, BIRCH and HULL, Circuit Judges.

PER CURIAM:
      The district court granted appellees summary judgment on appellant’s

claims, brought under 42 U.S.C. § 1983, that (1) her employment was terminated

at the Medical College of Georgia (MCG) in retaliation for her exercise of

speech—specifically, for voicing concerns about appellee Marcus’s clinical

trials—and (2) MCG refused to employ her for any number of the 130 jobs she

applied for, and was qualified, in retaliation for the complaints she had made

following her termination. After granting appellees summary judgment, the

district court declined to exercise supplemental jurisdiction over appellant’s

whistleblower claim under state law and accordingly dismissed it without

prejudice.

      Appellant now appeals, contending that the district court erred in several

respects in granting summary judgment. She also contends that the court should

have recused. We agree with the district court, for the reasons stated in its

February 12, 2009 order granting summary judgment, that appellant’s § 1983

claims of retaliation are meritless. As for appellant’s recusal argument, we note

that appellant did not move the district court to recuse while the case was pending

before the court. She therefore asks, in effect, that we conclude that the court’s

refusal to recuse sua sponte amounted to plain error. We decline her request.




                                          2
The judgment of the district court is

AFFIRMED.




                                   3